Title: To Thomas Jefferson from Charles Willson Peale, 3 July 1820
From: Peale, Charles Willson
To: Jefferson, Thomas

Belfield
July 3d 1820In the hope, my dear Sir, of giving you some little amusement on what I conceive an interesting subject, which my Son Rembrandt. has very nealy completed for the Public Eye, Therefore I have made a Sketch of his Picture, enclosed, and trouble you once more with my address. and a description of “Peal’s great Moral Picture  the Court of Death,” Thom Porter’s Poem on Death.The under figures shew the certainly of Death—The life less trunk of man lies prostrate at the foot of the awful power which commands the period of life—Sublime in its obscurity.Old Age, conscious of his approaching end, submits to the inivitable and wise decree, And is supported by Virtue, whose pious thoughts are turned to heaven—“thy will be done.”The right hand Group represents, War with soul inflamed by envy, revenge, Ambition, striding over helpless innocence and unprotected Weakness.  Behind him lies a Youthful Warriour, the victim of Glory, breathing his last Gasp.  The disolating torch precedes—Famine & Pestilence follow.The left hand Group represents the effects of Vice.  A hapless Youth, whose noble energies are blasted by intemperance, holding the fatal Cup, deceptive Pleasure smiling on his ruin & preparing another draught.  The shadow of death rest on the Bowl.  At his shoulder stands remorse—Frenzy at his feet & in his shadow revolting Suicide.  Fever, Apoplexy, Palsey, Gout, consumption &c Terminate the Scene.When I made my sketch from the picture the latter figures was not painted in, as may seen by the enclosed slight drawing it is a very rude and imperfect performance, and is only ment to give an Idea of the design, The Painting is powerful in its effect, The drawing and colouring fine.—The picture is 24 feet long & 13 feet high, and the figures a little larger than life, so that at proper distance to take in the whole of the Picture, they appear of the proper size.  It is a great effort of the genius of Rembrandt, and he has made great exertions to make it worthy of Admiration, on which rests much of his pecuniary concerns, for under the Idea that a Museum would give considerable support to a wife & 9 children. he has been at more expence in its establishment, than our present population can justifie.  His Museum is a pattern of neatness, but his Buildings are too expensive for the profits of exhibition in Baltimore, And if this great Picture does not give him relief he must double his diligence in the Portrait lines to extricate himself from a heavy rent. for he has engaged to pay too high an Interest for the Monies he owes for making his House.I love the Art of Painting, but the greatest merit of execution on subjects that have not a virtuous tendency, loose all their value in my estimation.A Picture now Exhibiting in Philada attracts an abundance of Visitants, It is the inside of a Chapel of Capucins at Rome—The painting has been made on the spot, and is a very well painted picture.  It was purchased by a gentleman of fortune on his travels at a high price it is said, & also that the income from its exhibition is to be applied to a charitable Institution.  The Picture is placed in the most advantagous light, with art, and no other picture in the Room—Therefore the Illusion is improoved.  I am greatly mistaken if my Sons picture is not more attractive—Can it be partiality in me? my feeling I think does not deceive me.  I would have given you some extracts from Porters Poem on Death. but I fear I have been too lenthy already, and perhaps you possess the Poem.  I shall only remark that Rembrandt has endeavored to produce a speaking Picture, and to avoid all emblamatical signs.Pardon my prolexity—, I wish to serve not to oppress you May you long live enjoying perfect health, and any thing I can do to promote your amusement will be grateful toyour friendC W. Peale